 Case 2:19-cr-20128-BAF-RSW ECF No. 76 filed 10/21/19         PageID.481    Page 1 of 6



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,
                                 Case No. 19-cr-20128
                                 Hon. BERNARD A. FRIEDMAN
vs.

TARA LYNN LEE,

                    Defendant.
_________________________________/
SARA D. WOODWARD
United States Attorney's Office
General Crimes
211 W. Fort; Ste 2001
Detroit, MI 48226
(313) 226-9180
Email: sara.woodward@usdoj.gov

SANFORD A. SCHULMAN
Attorney for Defendant
       TARA LYNN LEE
500 Griswold Street, Suite 2340
Detroit, Michigan 48226
(313) 963-4740
Email: saschulman@comcast.net
________________________________/

      DEFENSE COUNSEL’S MOTION TO WITHDRAW, TO APPOINT SUBSTITUTE
       COUNSEL AND TO ADJOURN SENTENCING AT THE REQUEST OF THE
                       DEFENDANT, TARA LYNN LEE

       NOW COMES the undersigned and submits this Motion to Withdraw, to Appoint

Alternate and Substitute Counsel and to Adjourn Sentencing at the Request of the

Defendant, TARA LYNN LEE for the following reason.

       1. The defendant, TARA LYNN LEE, was charged in a Criminal Complaint with

Wire Fraud. (R. 1, Criminal Complaint, January 10, 2019)


                                           1
 Case 2:19-cr-20128-BAF-RSW ECF No. 76 filed 10/21/19           PageID.482     Page 2 of 6



      2. The defendant retained the undersigned, an appearance as retained counsel

was filed and counsel appeared with the defendant at the initial appearance at which time

a $10,000.00 unsecured bond was set. (R. 8, Appearance of Counsel, January 11, 2019)

      3. Between January and March 5, 2019 the Government filed two motions to

revoke the defendant’s bond. The first was denied and additional terms and conditions

were added. However, the magistrate granted the Government’s second motion and the

defendant was thereafter detained. (R. 17, 2nd Motion to Revoke Bond, March 5, 2019).

      4. The defendant was indicted on March 7, 2019 with multiple counts of wire fraud

in a detailed indictment that involved numerous birth mothers and prospective adoptive

families. Discovery is voluminous. The defendant has been held in the Midland County

Jail without bond since being detained.

      5. A motion to revoke the order of detention was filed on March 22, 2019 and a

renewed motion to revoke the order of detention was filed on July 22, 2019. The court

denied the motions.

      6. Given the amount of discovery, the complexity of the charges, the distance of

the defendant who has remained in Midland County Jail in Midland, Michigan and the

defendant’s lack of resources, the undersigned filed a motion at the request of the

defendant to allow the undersign to serve as appointed counsel. This Court granted the

motion on April 4, 2019. (R. 40, Order Appointing Counsel).

      7. On July 18, 2019, the defendant was indicted in a First Superseding Indictment

which charged her with twenty-four (24) separate counts of wire fraud. (R. 47, First

Superseding Indictment).




                                             2
 Case 2:19-cr-20128-BAF-RSW ECF No. 76 filed 10/21/19              PageID.483     Page 3 of 6



       8. After reviewing the discovery with the defendant, extensive negotiations with the

Government and visits with the defendant a plea agreement was reached and on August

20, 2019 and at the specific request of the defendant, a plea was tendered. (R. 70, Plea

Agreement).

       9. Sentencing is scheduled for November 19, 2019 and the Government has

indicated that sentencing will likely be extensive given the anticipated sentencing issues,

the number of victims who wish to address the court, allocution and argument.

       10. In addition to the extensive discovery, the Government has recently served

upon the defense a significant number of victim statements that need to be reviewed.

       11. The defendant, TARA LEE, has recently expressed her dissatisfaction with the

course of her case. She has indicated that she does not believe her attorney adequately

addressed bond or sought a more favorable plea agreement and has requested that this

Court appoint her alternative or substitute counsel.

       12. Until this point there has been no indication that the defendant has been

dissatisfied with counsel and in fact acknowledged the very opposite during her colloquy

with the court at the time of her plea. Nevertheless, she has requested that the

undersigned file this motion requesting that the court appoint her new counsel. Given the

amount of discovery, the issues at sentencing, the victim statements and the procedural

history and the fact that the presentence investigation report has yet to be received, it is

unlikely that sentencing can proceed on November 19, 2019 as scheduled.

       13. The defendant appears to believe that there has been a breakdown in

communication between her current assigned counsel and believes newly assigned

counsel will more effectively communicate with her and provide a more desirable result.


                                               3
 Case 2:19-cr-20128-BAF-RSW ECF No. 76 filed 10/21/19            PageID.484     Page 4 of 6



      14. The undersign will leave the issue of withdrawal of counsel in the court’s

discretion but would ask that this issue be addressed as expeditiously as possible.

      WHEREFORE, Defendant, TARA LYNN LEE, respectfully requests this Honorable

Court grant this Motion to Withdraw, to Appoint Alternate and Substitute Counsel and to

Adjourn Sentencing at the Request of the Defendant, TARA LYNN LEE for reasons stated.

                                  Respectfully submitted,


                                  s/Sanford A. Schulman
                                  SANFORD A. SCHULMAN P-43230
                                  Attorney for Defendant:
                                         TARA LYNN LEE
                                  500 Griswold Street, Suite 2340
                                  Detroit, Michigan 48226
                                  (313) 963-4740
                                  saschulman@comcast.net

Date: October 21, 2019




                                              4
 Case 2:19-cr-20128-BAF-RSW ECF No. 76 filed 10/21/19         PageID.485    Page 5 of 6



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,
                                 Case No. 19-cr-20128
                                 Hon. BERNARD A. FRIEDMAN
vs.

TARA LYNN LEE,

                    Defendant.
_________________________________/
SARA D. WOODWARD
United States Attorney's Office
General Crimes
211 W. Fort; Ste 2001
Detroit, MI 48226
(313) 226-9180
Email: sara.woodward@usdoj.gov

SANFORD A. SCHULMAN
Attorney for Defendant
       TARA LYNN LEE
500 Griswold Street, Suite 2340
Detroit, Michigan 48226
(313) 963-4740
Email: saschulman@comcast.net
________________________________/

      BRIEF IN SUPPORT OF DEFENSE COUNSEL’S MOTION TO WITHDRAW, TO
      APPOINT SUBSTITUTE COUNSEL AND TO ADJOURN SENTENCING AT THE
                 REQUEST OF THE DEFENDANT, TARA LYNN LEE

       NOW COMES the undersigned and submits this Brief in Support of this Motion to

Withdraw, to Appoint Alternate and Substitute Counsel and to Adjourn Sentencing at the

Request of the Defendant, TARA LYNN LEE for the following reason.




                                           5
 Case 2:19-cr-20128-BAF-RSW ECF No. 76 filed 10/21/19              PageID.486     Page 6 of 6



                                         ARGUMENT

       The defendant has a Sixth Amendment right to effective assistance of counsel. See

Strickland v. Washington, 466 U.S. 668, 686, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984).

The defendant is seeking substitute appointed counsel because she does not believe her

current assigned counsel has provided the results that she has hoped for and she believes

there is a break-down in the communication.

       Granting this Motion to Withdraw and appointing the defendant alternate counsel

will likely delay sentencing but it is the defendant who will suffer any prejudice as she will

likely remain in the Midland County Jail.

       This Court has the discretion to allow counsel to withdraw and to decide whether a

defendant is entitled to appointed counsel pursuant to the Criminal Justice Act (CJA) and

whether substitute appointed counsel should be ordered. There have been no previous

appointments of counsel and counsel was initially retained.

       WHEREFORE, Defendant, TARA LYNN LEE, respectfully requests this Honorable

Court grant this Motion to Withdraw, to Appoint Alternate and Substitute Counsel and to

Adjourn Sentencing at the Request of the Defendant, TARA LYNN LEE for reasons stated.

                                   Respectfully submitted,


                                   s/Sanford A. Schulman
                                   SANFORD A. SCHULMAN P-43230
                                   Attorney for Defendant:
                                          TARA LYNN LEE
                                   500 Griswold Street, Suite 2340
                                   Detroit, Michigan 48226
                                   (313) 963-4740
                                   saschulman@comcast.net

Date: October 21, 2019


                                               6
